Title: From George Washington to John McDowell, 5 March 1798
From: Washington, George
To: McDowell, John



Sir,
Mount Vernon 5th March 1798

Consequent of a letter which I have lately received from Mr Geo: Calvert, this letter will be presented to you by Doctor Stuart; who is so obliging as to accompany young Mr Custis to Annapolis for the purpose of entering him at College, under your auspices; and for making such arrangements respecting his boarding; the proper line of conduct for him to observe; and course of Studies, as you

& he (the temper & genius of the youth being considered) shall conceive most eligable for him to pursue.
Mr Custis possesses competent talents to fit him for any studies, but they are counteracted by an indolence of mind which renders it difficult to draw them into action. Doctr Stuart having been an attentive observer of this, I shall refer you to him for the developement of the causes, while justice, from me, requires I should add, that I know of no Vice to which this inertness can be attributed. From drinking and gaming he is perfectly free—and if he has a propensity to any other impropriety, it is hidden from me. He is generous, and regardful of truth.
As his family, fortune and talents (if the latter can be improved) give him just pretensions to become a useful member of Society, in the Councils of his Country, his friends (and none more than myself) are extremely desirous that his education should be liberal, polished, and adapted to this end. Any exertions of yours therefore to promote these wishes, would be gratefully received.
Whatever is agreed upon by Doctr Stuart in my behalf, with relation to Mr Custis, will meet the approbation of, and be complied with by, Sir Your Most Obedt & Most Humble Servant

Go: Washington

